Powers, J.
When Alvin H. White, late of Newfane, was alive, be owed tbe orator a promissory note and a small balance on open account. Commissioners on White’s estate were duly appointed, and tbe orator, acting through a relative living at Newfane, seasonably sent to them a statement of tbe book account, and tbe following statement of tbe note:
*134“Newfane, Vt., December 14, 1905.
Commissioners A. H. White Estate:
The amount due on note of Alvin H. White in favor of N. M. Batchelder is as per statement rendered below:
Dated August 25, 1898, face.........$207.59
Payment, August 16, 1904 .......... 1.00
$206.59
Interest (simple) .................. 86.94
Interest (annual) .................. 15.75
$309.28
Yours, etc.,
F. A. DeWitt.”
These statements were received by the commissioners during the life of their commission, and it is apparent that they understood that they were expected to act upon them as regularly presented claims, for they allowed the book account, and made return thereof as required by law. They kept the statement of the note, but took no action upon it, and omitted all reference to it in their report. The orator supposed that the note had been allowed, and made no further move in the matter until his statutory remedies had expired; — though he made an unsuccessful application for relief to the probate court before he brought this bill.
Under our statute, commissioners have jurisdiction to adjust “claims”, and “demands.” P. S. 2814. It is apparent that these terms mean the same thing, for P. S. 2820 speaks only of “claims,” and P. S. 2824 provides that one who fails to exhibit his “claim” shall be barred from recovering “such demand.” The “claim” here involved was the thing demanded; the “thing demanded” was the debt represented and evidenced by the note. So the claim was properly represented before the commissioners by the statement above recited.
P. S. 2820 indicates that a creditor is to “present” his claim; P. S. 2824, that he is to “exhibit” it. So these are convertible terms used to indicate how a creditor is to get his claim before the commissioners for allowance. No particular formalities are required by the statute to constitute a sufficient presentation of the claim. And properly so, for it is of first importance that *135the procedure before the commissioners shall be simple, plain and expeditious. Without attempting to lay down a general rule, we hold that this note was sufficiently presented as a claim, since the statement notified the commissioners that such a debt existed against the estate, gave them sufficient information as to the nature and amount thereof to enable them to act intelligently thereon, and was brought to them in such circumstances, as to show that the creditor was seeking to charge the estate with its payment. Of course there was no legal evidence before the commissioners to support the claim; but that was important, not on the question whether or not the commissioners should act at all, but only on the question of what their action should be. It was as much the duty of the commissioners to act upon the claim — to allow or disallow it — as it would have been had the note itself been presented.
This being so, the ease comes within the holding in Dickey v. Corliss, 41 Vt. 127; for the orator was without legal fault, and his mistaken application to the probate court should not bar him here.

Decree reversed and cause remanded with mandate that a decree pass for the orator according to the prayer of the hill, with costs, both here and in the court helow.